Citation Nr: 0614615	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a chronic 
disability manifested by right shoulder pain.  

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).   

Procedural History

The veteran served on active duty from October 1989 until 
August 1992, including service in Southwest Asia from October 
1990 to April 1991.

In June 2001, the RO received the veteran's claims of 
entitlement to service connection for chronic right shoulder 
disability, sinusitis, a neuropsychiatric condition(to 
include PTSD) and GERD.  The October 2001 rating decision 
denied the veteran's claims.  The veteran disagreed with the 
October 2001 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2002.  

This matter was previously before the Board in May 2005, at 
that time, the issues of entitlement to service connection 
for a psychiatric disability to include PTSD, chronic right 
shoulder disability, GERD, and sinusitis were remanded to the 
Agency of Original Jurisdiction (AMC) via the VA Appeals 
Management Center (AMC) in Washington, D.C. for further 
development.  After the development was completed to the 
extent practicable, the AOJ issued a supplemental statement 
of the case (SSOC) in July 2005 which continued to deny the 
veteran's claim.  The case has been returned to the Board for 
further appellate action.  



Issues not on appeal

In its May 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, fatigue, hair loss and skin rashes.  
The Board's decision is final.  See 38 U.S.C.A. § 20.1100 
(2005).  Those matters have been resolved and accordingly 
they will be discussed no further herein.


FINDINGS OF FACT

1.  The competent and probative medical evidence is against a 
finding of a relationship between GERD and the veteran's 
military service or any incident thereof.  

2.  The competent and probative medical evidence is against a 
finding of a relationship between sinusitis and the veteran's 
military service or any incident thereof.

3.  The veteran does not have a currently diagnosed right 
upper extremity disability.  

4.  A preponderance of the medical evidence of record does 
not support a finding that the veteran has a diagnosis of 
PTSD.  

5.  The veteran's claimed in-service PTSD stressors are not 
combat-related and have not been verified. 

6.  The evidence of record does not include a competent 
medical opinion which relates validly diagnosed PTSD to a 
verified stressor.  

7.  The evidence of record does not indicate that the veteran 
suffered from a psychiatric disability other than PTSD during 
service or that his currently diagnosed  psychiatric 
disability is related to any event in service.  


CONCLUSIONS OF LAW

1. GERD, sinusitis and a right upper extremity disability 
were not incurred in or aggravated by the veteran's military 
service, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

2.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
GERD, sinusitis, a right arm condition and PTSD. In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the September 2002 
SOC.  Specifically, the September 2002 SOC detailed the 
evidentiary requirements for service connection.  
Additionally, the Board notes that, pursuant to the May 2005 
remand, the AOJ provided the veteran with a letter in June 
2005 which specifically advised the veteran of the evidence 
required for a successful claim of service connection of PTSD 
and also requested written stressor descriptions to 
facilitate required stressor verification.    

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
July 13, 2001.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the July 2001 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter also specifically notified the veteran to 
"tell us about any additional information or evidence" that 
would support the claim.  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and the veteran identified certain private medical 
records, which were associated with his claims folder.  The 
veteran was accorded a general VA examination in December 
2002 and a VA examination by an otolaryngologist in June 
2003.   Additionally, as directed in the Board's May 2005 
remand, the matters of entitlement to service connection of 
GERD and sinusitis were also referred for VA medical 
opinions, which were rendered in September 2005. 

The Board is cognizant of its responsibility to ensure that 
remand instructions are carried out. See Stegall v. West, 11 
Vet. App. 268 (1998) [RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required]. Specifically, the May 2005 remand directed the AOJ 
to contact the veteran in writing and request that the 
veteran submit written descriptions of his claimed PTSD 
stressor.  As was alluded to above, such request was sent to 
the veteran in June 2005 to his then-current address of 
record.  To date, the veteran has chosen not to respond to 
this request.   Accordingly, the Board finds that, in light 
of the veteran's seeming disinclination to cooperate in the 
development of his claim, the AOJ has complied with its 
responsibilities as described in the May 2005 remand 
instructions to the extent practicable.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his October 2002 substantive appeal, the veteran indicated 
that he did not want a personal hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis below.

1.  Entitlement to service connection for GERD. 

2.  Entitlement to service connection for sinusitis.

The veteran is seeking entitlement to service connection for 
GERD and sinusitis, including as due to an undiagnosed 
illness.  Because the facts underlying the two claims are 
similar, and the claims involve the application of identical 
law, the Board will present a common discussion of both 
claims.  
Pertinent law and regulations

Service connection - undiagnosed illnesses 

The veteran's service records reflect that he served in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.
See also 38 C.F.R. § 3.317 (2005).  

Analysis

As for Hickson element (1), current disability, the evidence 
of record includes competent medical evidence of current GERD 
and sinus disorders.  With respect to GERD, a December 2002 
VA medical examination contains of diagnosis of that 
condition.  With respect to sinusitis, a June 2003 VA 
examination includes a diagnosis of congestion and 
hypertrophy of the mucous membrane of the nose and sinuses.  
Hickson element (1), current disability, is therefore met.  

Turning to element (2), in-service incurrence of disease, the 
veteran's service medical records are pertinently negative 
for a diagnosis of GERD in service.  However, the veteran's 
service medical records document several instances of 
treatment for acute gastroenteritis, as well as treatment for 
sinusitis.  While this does not show an in-service diagnosis 
of GERD specifically, the veteran's service medical records 
do include an episode of in-service gastric and sinus 
disease.  Accordingly, Hickson element (2), in-service 
incurrence of disease, is also met.  

With respect to Hickson element (3), medical nexus, pursuant 
to the Board's May 2005 remand instructions, in September 
2005 the veteran's claims folder was referred for a VA 
medical nexus opinion.  The resulting September 2005 VA 
medical opinion concluded that the veteran's current GERD and 
sinus conditions are not related to the transitory gastric or 
sinus complaints experienced by the veteran during service.   
Specifically, the opinion found that the gastric symptoms 
documented in the veteran's service medical records were 
inconsistent with GERD and that the veteran's in-service 
sinusitis was viral and therefore not chronic, and further 
not related to the veteran's current complaints. 

The September 2005 VA opinion is the only competent medical 
nexus opinion of record.  The veteran has been accorded ample 
opportunity to present medical nexus opinion evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The Boards 
observes in this connection that in addition to the VCAA 
notice discussed above its May 2005 remand provided ample 
indication of what was required to establish service 
connection.   

The only evidence of a relationship between the veteran's in-
service complaints and his current conditions emanate for the 
veteran himself.  It is now well established that as a lay 
person without medical training he is not competent to opine 
on medical matters such as diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  
The veteran's own statements to this effect are accordingly 
entitled to no weight of probative value.

Accordingly, evidence of record is against a finding that a 
relationship exists between the veteran's in-service gastric 
and sinus complaints and his current GERD and sinus 
conditions.  Therefore, Hickson element (3) is not met, and 
the claims fail on that basis.  

The veteran's representative has presented a second theory of 
entitlement to service connection for GERD and sinusitis, 
namely that these conditions are a manifestation of an 
undiagnosed illness due to his Persian Gulf service.  See 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which have been 
discussed by the Board above.

As noted above, the September 2005 medical examiner indicated 
that the veteran's gastrointestinal complaints are due to 
GERD and his respiratory complaints are due to sinusitis.  
This is consistent with the other medical evidence of record.  
Since the veteran's symptoms have been attributed to known 
clinical diagnoses (i.e. GERD and sinusitis), the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to 
undiagnosed illness are not applicable.  

In summary, for the reasons and bases expressed above, the 
Board concluded that a preponderance of the evidence is 
against the claim for service connection for GERD and 
sinusitis, including as due to an undiagnosed illness.

In summary, for the reasons and bases expressed above, 
service connection for GERD and sinusitis is not warranted.  
The benefits sought on appeal are therefore denied.  

3.  Entitlement to service connection for a chronic 
disability manifested by sight shoulder pain.  

Pertinent law and regulations

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Analysis

With respect Hickson element (1), current disability, VA 
outpatient treatment records refer to complaints of pain and 
stiffness without any diagnosed underlying condition.  
Similarly, a December 2002 VA physical examination noted the 
veteran's right arm complaints, which were listed as 
"shoulder pain."  An x-ray of the veteran's right shoulder 
taken at that time was normal and did not show evidence of 
arthritis or any other condition.  There is of record no 
competent medical evidence which documents the existence of a 
right arm and shoulder disability.  

The Court has held that symptoms alone, in the absence of a 
diagnosed disease entity, do not constitute a disability for 
which service connection can be granted. See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  So it is in this case.       

To the extent that the veteran contends that he suffers from 
a disability, as discussed above he is not a competent source 
of evidence of medical diagnosis.  See Espiritu, supra. 

Hickson element (1), current disability, has not been met.  
On that basis alone, the claim fails.  A preponderance of the 
evidence is against the veteran's claim, and entitlement to 
service connection of a right arm condition.  The benefit 
sought on appeal is, accordingly, denied.  

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

The veteran is seeking entitlement to service connection for 
a psychiatric disability, to include PTSD.  Essentially, he 
contends that non-combat related events in service are the 
source of his current psychiatric condition, which he 
contends includes PTSD.  

The Board will first specifically address PTSD, since as 
discussed above such consideration involves specific 
regulations.  
 
PTSD

The veteran essentially contends that he had PTSD stemming 
from various non-combat events experienced during active 
duty.

With respect to element (1), the current existence of PTSD, 
there are numerous opinions of record, some of which refer to 
PTSD and some not.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

For the reasons set out below, the Board has determined that 
the greater weight of probative evidence does not support a 
finding of PTSD

In support of the veteran's claim is a March 2005 treatment 
record which includes a diagnosis of PTSD.  In that report, 
the veteran's listed stressors are a "sandstorm at Christmas 
dinner, guard duty for 16 hours on Thanksgiving...reports 
scared/fearful while in the military for 7 months, does not 
have one specific traumatic event that happened."  In fact, 
the primary diagnosis noted was major depression, not PTSD.

A review of that document indicates that the author had one 
30 minute appointment with the veteran and did not review his 
previous psychiatric history but instead was made aware by 
the veteran of his prior participation in PTSD group therapy. 
Therefore, it appears that the PTSD diagnosis contained is 
based on the history as provided by the veteran and is not 
the result of a thorough examination.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion].  See also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative]. 
Accordingly, the Board accords this record little weight of 
probative value.  

Also in support of the veteran's claim is a September 2002 
PTSD intake evaluation.  At that time, PTSD was diagnosed.  
This diagnosis, too, appears to have been based upon history 
as provided by the veteran.  The history contained in this 
report, which was presented by the veteran to the examiner, 
contains several inconsistencies.  

Specifically, in September 2002 the veteran reported that he 
received unsatisfactory performance ratings during service 
due to his reaction to his exposure to traumatic events.  In 
contrast, in a March 2002 examination report the veteran 
denied any unsatisfactory ratings during service.  Further, a 
December 2002 VA examination report indicated that the 
veteran's area of deficiency while in service was his 
inability to meet the standards needed for physical training, 
and not complaints related to his mental state.  The account 
in the December 2002 examination report is confirmed by the 
veteran's service medical records.  Thus, it appears that the 
veteran deliberately exaggerated his in-service mental 
problems. 

Further, it is undeniable that the veteran's stressor 
description in September 2002 stands in sharp contrast to the 
stressors he has claimed in the more recent March 2005 
treatment record.  In September 2002, the veteran described 
his stressors as included having to pick up body parts in 
areas that had been bombed, clearing landmines and clearing 
underground tunnels of dead bodies.  None of these purported 
stressors have been described elsewhere in the record.

There are other inconsistencies including his report that he 
received "mostly As" in school.  A review of the remainder 
of the veteran's record, notably the March 2002 and December 
2002 mental status examinations, indicate that the veteran 
reported that he was a poor student and a high school drop-
out.  

The September 2002 VA PTSD intake examination diagnosis was 
rendered without review of the veteran's service records and 
therefore was made in reliance on the inaccurate information 
presented by the veteran.  

[The Board notes that this was the veteran's second PTSD 
intake evaluation; the first, in March 2002, did not include 
a PTSD diagnosis.  It therefore appears that the veteran took 
pains to reshape his presentation in a way as to make himself 
a more sympathetic subject [including completely changing his 
presentation of his academic record] and exaggerating both 
his stressors and in-service mental problems.  Accordingly, 
the Board places little weight of probative value on the 
September 2002 PTSD intake examination, because the resulting 
PTSD diagnosis was based solely on the veteran's presentation 
of his own history, which contained several inaccuracies.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

The Board further notes that the September 2002 intake 
evaluation was used as the basis for the veteran's referral 
to a PTSD therapy group.  As such, the treatment records for 
that group indicate a diagnosis of PTSD.  The reference to 
PTSD in those records does not appear to have been based on 
any independent evaluation of the veteran, but rather merely 
carried over the PTSD diagnosis contained in the September 
2002 report.  Because as described above the September 2002 
intake evaluation is of limited probative value, so are the 
treatment records flowing from it.    

Also arguably in support of the claim is a June 2001 VA 
mental health treatment note which contains a "provisional" 
diagnosis of PTSD based upon the veteran's report of 
symptoms, along with a more definitive diagnosis of bipolar 
disorder.   The June 2001 examiner referred the veteran for a 
PTSD intake examination.  
[As discussed in detail below, the initial PTSD intake 
examination in March 2002 did not find PTSD, and as discussed 
above the PTSD diagnosis in the second PTSD intake 
examination, in September 2002, was based upon exaggerations 
provided by the veteran.]

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board thus places little weight of probative value on the 
June 2001 treatment note, with its "provisional" diagnosis 
of PTSD.

Weighing against the veteran's claim are the original March 
2002 PTSD intake evaluation, the December 2002 VA 
examination, a December 2002 VA mental disorders examination, 
a May 2004 treatment record and a November 2004 VA treatment 
record, each of which indicate that other psychiatric 
diagnoses are more appropriate.  

In March 2002, the veteran had his original PTSD intake 
evaluation.  At that time, he asserted that his stressors 
included exposure to the aftermath of combat and possibly 
direct combat exposure, but he did not describe those 
stressors to any particularity.  At that time, he endorsed 
experiencing a variety of PTSD symptomatology but also 
described a series of non-service related stressors. 
Specifically, the loss of his job, arrest and subsequent 
conviction and being placed on probation. all stemming from 
"a sexual relationship with an inmate" as a corrections 
officer.  The examiner made of a finding of no psychiatric 
diagnosis and concluded, based upon the veteran's description 
of events in his life that he had traits of Narcissistic and 
Anti-Social Personality disorders.  Significantly, PTSD was 
not found.     

The Board notes that in the March 2002 original PTSD 
examination, unlike in the September 2002 PTSD intake 
examination, the examiner had the opportunity to observe the 
veteran before he made an effort to tailor his presentation.  
Accordingly, the March 2002 examiner had access to a more 
accurate presentation in reaching her diagnostic conclusion.  
As such, the Board finds this conclusion 
(i.e. that PTSD was not present) to be probative than the 
September 2002 evaluation of PTSD.   

The December 2002 VA mental disorders examination made a 
specific diagnostic finding against PTSD.  In the report, the 
examiner indicated that the veteran's description of dropping 
out of high school and poor academic performance was likely 
indicative of a personality disorder.  The examiner further 
noted inconsistencies in the veteran's various presentations 
of his service and events and the official records, including 
the veteran's description and characterization of his 
criminal conviction.  

During the examination, the veteran described his stressors 
as having to clean up dead bodies.  The examiner specifically 
noted that the veteran was able to talk about this claimed 
stressor without difficulty and without any indication that 
the memory was disturbing to him.   In determining that the 
veteran did not suffer from PTSD the examiner noted that the 
veteran "did not react with horror or hopelessness or 
helplessness to his stated stressor."   Instead, the 
examiner diagnosed major depressive disorder.  The examiner 
noted PTSD symptoms, but specifically found that a diagnosis 
of PTSD was inappropriate.  

The December 2002 VA mental disorders examination is the only 
report which was made with reference to the veteran's 
complete record.  The examiner specifically mentioned that he 
had reviewed both the March 2002 PTSD intake examination and 
the September 2002 intake examination.  The examiner was 
aware, therefore, of the veteran's diagnosis with PTSD and 
participation in PTSD group therapy.  However, based upon his 
examination of the veteran, review of the whole record and 
the veteran's presentation of his stressful events the 
examiner specifically concluded that a PTSD diagnosis was not 
appropriate.  Therefore, due to this examiner's access to the 
entire record and longer interview with the veteran the Board 
finds that this report outweighs the March 2005 treatment 
note and September 2002 examination and treatment records.    

In addition to the March 2002 PTSD intake evaluation and 
December 2002 VA mental status examination, VA mental health 
treatment records from May 2004 and November 2004 diagnosed a 
depressive disorder rather than PTSD.  

For the reasons set out above, the Board has determined that 
the March 2002 PTSD intake evaluation and the December 2002 
VA mental status examination must be accorded greater weight 
than the September 2002 PTSD intake examination and related 
records and the March 2005 treatment records.  Therefore, 
element (1) is not met, and the claim fails on that basis 
alone.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness, the Board will also discuss the 
remaining two 38 C.F.R. § 3.304(f) elements.

Turning to the matter of stressors, there is no objective 
evidence to show combat participation by the veteran, and he 
himself does not appear to so contend.  Because the veteran 
did not engage in combat with an enemy, there must be 
credible supporting evidence that the alleged stressors 
actually occurred in order to warrant service connection.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  In this regard, 
the veteran's own contentions and/or testimony are 
insufficient, standing alone, to verify his stressors.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The precise nature of the veteran's claimed stressors is 
unclear.  The veteran has never described his stressors in 
writing to VA.  Significantly, as alluded to above, the 
veteran elected not to respond to a March 2005 letter 
specifically requesting stressor descriptions.

The only description of the veteran's claimed stressors comes 
from his mental health treatment and evaluation records.  As 
noted above, there are inconsistencies in the veteran's 
reports.  Originally, the veteran described his stressors as 
exposure to dead bodies and exposure to the aftermath of 
combat.  More recently, in his March 2005 treatment record, 
his presentation of his stressors has changed dramatically 
and he now asserts that his stressful events were having to 
work an extended guard duty shift on Thanksgiving and 
exposure to a sand storm which disrupted Christmas Dinner.  


DSM-IV, section 309.81A, defines a person who suffers from 
Posttraumatic Stress Disorder as one who: [h]as been exposed 
to a traumatic event in which both of the following were 
present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others

(2)  the person's response involved intense fear, 
helplessness, or horror.

The veteran's service record does not contain any evidence, 
that while in service, he "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat in the 
physical integrity of self or others," to any extent.  See 
DSM IV, section 309.81A(1).  Nor does the record show or has 
the veteran described any response he had to any of his 
claimed stressors as one that evoked "intense fear, 
helplessness, or horror," as required by the DSM.  See DSM 
IV, section 309.81A(2).     

The Board acknowledges that the veteran's now abandoned 
original description of stressors included alleged exposure 
to the aftermath of combat.  The December 2002 examiner 
specifically noted, however, that the veteran evidenced no 
response to any of his claimed stressors which evoked 
"intense fear, helplessness, or horror", as required by 
DSM-IV.   

Based on an evaluation of the entire record, the Board finds 
that there is no evidence of any undue stress on the veteran 
during service.  There is no credible evidence of combat, or 
of any other non-combat event normally considered to be a 
PTSD stressor.  Moreover, there are no specific stressors to 
corroborate.  The veteran's statements as to seeing the 
aftermath of combat operations at unspecified times and 
places, is not amenable to verification.  His more recent 
statements that he performed routine, non-hazardous duty are 
not stressors.  As discussed above, the veteran has had ample 
opportunity to describe his alleged stressors with 
particularity.  He has not done so, and he did not respond to 
the most recent letter from VA asking him to do so.  Because 
the veteran has already been given an opportunity to submit 
alternative sources of information, and has failed to do so, 
additional development is not warranted.  In the absence of 
any specific information, it is clear that any attempt on the 
part of VA to verify the alleged stressors would be an 
exercise in futility. 
 
The existence of a verified stressor is therefore not met.  
And the claim fails on that basis as well. 

Considering the final element, a competent medical opinion 
which links PTSD to a verified stressor, as discussed above, 
the preponderance of the medical evidence demonstrates that 
the veteran does not suffer from PTSD.   To the extent that 
there are of record medical opinions such as the September 
2002 PTSD intake evaluation and the March 2005 treatment note 
which carry diagnoses of PTSD, as explained above, the 
veteran's stressors have not been verified and, as such, 
those opinions, in addition to being outweighed by the other 
competent and probative medical evidence of record on the 
matter of diagnosis are insufficient to support the claim as 
they do not refer to any appropriately verified stressor. A 
medical opinion diagnosing PTSD does not provide its own 
verification of the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).    

Therefore, competent medical evidence of a nexus between PTSD 
and a verified stressor is also not shown.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  

Other psychiatric disability

To the extent that the veteran has not limited his claim to 
PTSD, the Board will briefly consider whether or not the 
veteran meets the criteria for the establishment of service 
connection of another psychiatric disability on a direct 
basis.  

Concerning element (1), medical nexus, the veteran has been 
diagnosed with major depressive disorder and bipolar 
disorder.  

[The veteran has also been diagnosed has having a personality 
disorder.  However, personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.]    

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran's service 
medical records are pertinently negative for treatment or 
diagnosis of any psychiatric disability while in service.  
Although as discussed above the veteran indicated that his 
efficiency in service deteriorated due to mental problems, 
the objective evidence of record demonstrates that it was 
physical, not mental difficulties which caused a decrease in 
job efficiency.  The veteran himself is not competent to 
diagnose mental illness in service.  See Espiritu, supra.  

The Board additionally observes that psychosis was not 
manifested within the one year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

In short, in-service incurrence of disease is therefore not 
demonstrated.  

With respect to in-service injury, the veteran's claimed in-
service "injuries" 
(i.e., mental trauma) are either unverified (alleged exposure 
to the aftermath of combat) or are merely part and parcel of 
routine military service (working long hours on holidays, and 
the like).  Accordingly, element (2) is not met, and the 
claim fails on that basis alone.

Turning to element (3), medical nexus, the medical evidence 
of record indicates that the onset of the veteran's 
psychiatric disability other than PTSD had its onset due to 
job loss and resulting financial, familial and legal problems 
which were due to misconduct with a female inmate during his 
post-service work as a corrections officer.  See, e.g., the 
January 2001 VA intake record, the June 2001 VA record and 
the March 2002 VA PTSD intake examination.  There is not of 
record a competent medical opinion to the contrary.  
Accordingly, element (3) is also not met.

Therefore, for the reasons and bases set out above the Board 
has determined that the elements (2) and (3) for entitlement 
to service connection of a psychiatric disability other than 
PTSD have not been met.

Conclusion

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD.  The benefits sought on appeal are therefore denied.  


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a chronic disability 
manifested by right shoulder pain is denied.  

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
is denied.    



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


